     Case 2:14-cv-00676-WBS-DB Document 275 Filed 11/02/18 Page 1 of 3


 1   Mark A. Serlin, CSBN: 122155
     SERLIN & WHITEFORD, LLP
 2   701 E Street
     Sacramento, CA 95814
 3   Telephone:    (916) 446-0790
     Facsimile:    (916) 446-0791
 4   Email: ms@swllplaw.com
 5   JAMES L. BIKOFF (Pro Hac Vice)
     BRUCE A. McDONALD (Pro Hac Vice)
 6   HOLLY B. LANCE (Pro Hac Vice)
     SMITH, GAMBRELL & RUSSELL LLP
 7   1055 Thomas Jefferson Street, N.W., Suite 400
     Washington, D.C. 20007
 8   Telephone:     202.263.4341
     Facsimile:     202.263.4329
 9   Emails: jbikoff@sgrlaw.com
            bmcdonald@sgrlaw.com
10          hlance@sgrlaw.com
11
     Attorneys for Plaintiff and Judgment Creditor
12   NATIONAL GRANGE OF THE ORDER
     OF PATRONS OF HUSBANDRY
13
14                                    UNITED STATES DISTRICT COURT
15                                  EASTERN DISTRICT OF CALIFORNIA
16
17   NATIONAL GRANGE OF THE ORDER )                           CASE NO. 2:14-cv-00676-WBS-DB
     OF PATRONS OF HUSBANDRY, a )
18   District of Columbia nonprofit corporation, )
19                                               )            MOTION FOR ASSIGNMENT ORDER
                    Plaintiff,                   )
20                                               )            Date: January 7, 2019
     vs.                                         )            Time: 1:30 p.m.
21
                                                 )            Ctrm: 5
22   CALIFORNIA GUILD,                           )
                                                 )            Judgment reinstatement date: April 17, 2018
23                  Defendant.                   )
     ___________________________________ )
24
25
26
27
28
     ______________________________________________________________________________________________________________
     MOTION FOR ASSIGNMENT ORDER                           1                 National Grange, etc. v. California Guild
                                                                                   Case No. 2:14-cv-00676-WBS-DB
     Case 2:14-cv-00676-WBS-DB Document 275 Filed 11/02/18 Page 2 of 3


 1                                           I.      INTRODUCTION
 2             Plaintiff and judgment creditor the National Grange of the Order of Patrons of Husbandry
 3   (“National Grange”) has moved for an assignment order respecting all payments due or to become
 4   due to defendant and judgment debtor California Guild (“Debtor”) from local chapters owing
 5   membership dues and/or loan repayments to the Debtor (collectively, the “Local Chapters”). Per
 6   the accompanying declaration of Mark A. Serlin, the National Grange obtained an award of
 7   attorneys’ fees (“Judgment”) against the Debtor on September 12, 2016 (docket no. 154). The
 8   Debtor cobbled together the funds to pay the Judgment, and the National Grange filed an
 9   acknowledgment of full satisfaction of judgment with the Court (docket no. 224). Subsequently,
10   the National Grange learned that nearly $100,000.00 of the funds used to pay the Judgment came
11   from monies which were effectively stolen by the Debtor in direct violation of an injunction order
12   issued by the Sacramento County Superior Court. The National Grange thus filed a motion to
13   have the acknowledgment of satisfaction of judgment set aside. The Court agreed with the
14   National Grange and reinstated the Judgment to the tune of $93,707.78 and awarded sanctions of
15   $9,000.00 to boot (docket no. 235). No portion of the reinstated Judgment or the sanctions award
16   has been paid. Documents produced by the Debtor in discovery reveal that the Debtor is
17   receiving membership dues from the Local Chapters and four of the Local Chapters are making

18   loan payments to the Debtor. Given that the Debtor is getting membership dues and loan

19   payments, it is appropriate that an assignment order be entered.

20                        II.      AN ASSIGNMENT ORDER IS APPROPRIATE

21             California Code of Civil Procedure § 708.510, as incorporated by FRCP 69, provides that

22   an assignment order to obtain a stream of income may be obtained to satisfy an unpaid judgment.

23   Therefore, an assignment order is entirely appropriate so as the payments from the Local Chapters

24   can be directed to the National Grange in respect of its reinstated Judgment and sanctions award

25   herein.

26   ///

27   ///

28   ///
     ______________________________________________________________________________________________________________
     MOTION FOR ASSIGNMENT ORDER                           2                 National Grange, etc. v. California Guild
                                                                                   Case No. 2:14-cv-00676-WBS-DB
     Case 2:14-cv-00676-WBS-DB Document 275 Filed 11/02/18 Page 3 of 3


 1                                                  III.     CONCLUSION
 2            For the foregoing reasons, and the reasons set forth in the accompanying declaration of
 3   Mark A. Serlin, an assignment order is appropriate as to amounts now being collected by the
 4   Debtor from the Local Chapters.
 5   DATED: November 2, 2018                                            SERLIN & WHITEFORD, LLP
 6
 7
                                                               By:          /s/ Mark A. Serlin
 8                                                                      MARK A. SERLIN, Attorneys for Plaintiff
                                                                        and Judgment Creditor NATIONAL
 9                                                                      GRANGE OF THE ORDER OF PATRONS
10                                                                      OF HUSBANDRY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   S:\Active Files\NATIONAL GRANGE\court docs\2assignment motion.motion.docx

26
27
28
     ______________________________________________________________________________________________________________
     MOTION FOR ASSIGNMENT ORDER                           3                 National Grange, etc. v. California Guild
                                                                                   Case No. 2:14-cv-00676-WBS-DB
